Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on June 11, 2021 and September 10, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
3.	Claim 1, is objected to because of the following informalities: both line 1 and line 3 recite “a device”. For purposes of examination, the Examiner is considering the device in both lines 1 and 3 to be the same device. 
4.	Claim 8 objected to because of the following informalities:  line 1 recites “if it determined”. The Examiner recommends amending it to recite “if it is determined”.  
5.	Claim 16 objected to because of the following informalities:  both line 1 and line 2 recite “a device”. For purposes of examination, the Examiner is considering the device in both lines 1 and 3 to be the same device.  
6.	Claim 17 objected to because of the following informalities:  line 1 recites “match comprising”. The Examiner recommends amending it to recite “match indicator comprising”.  
7.	Claim 20 objected to because of the following informalities:  Claim 20 is a method claim that depends on claim 10 that is directed towards a “meter”. The Examiner recommends amending the claim to depend on a method claim.  

Claim Rejections - 35 USC § 102
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) (1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9. 	Claims 1 – 3, 9 – 11, 16 – 18, and 21 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Shuey et al (US 02015/0247900 A1) (herein after Shuey ‘900.)

	In Re Claim 1, Shuey ‘900 teaches, a position sensing module associated with a device (Fig. 3, ¶ [0024]: FIG. 3 is a schematic of an electrical energy meter 100 in accordance with one embodiment disclosed herein; The meter 100 also comprises a processor 102, such as a microprocessor; Examiner interpretation: processor 102 is the position sensing module, meter 100 is the device), the position sensing module configured to: receive electrical characteristics associated with one or more switches of a device over a predetermined period of time (Fig. 3, ¶ [0024]: the meter 100 is disposed between an electrical energy source 8 and an electrical load 14, and it meters electrical energy delivered from source 8 to the load 14 via feeder lines 20 at a subscriber location; Fig. 3, ¶ [0025]: As shown, in this embodiment, the disconnect switch or relay 104 comprises two switches 106,108 --- one for each feeder line; Examiner interpretation: the electrical energy is the electrical characteristics, switches 106,108 are the switches), the one or more switches being configured to connect service to or disconnect service from a customer (Fig. 3, ¶ [0025]: When disconnect switch 104 is closed, electrical energy should be supplied to subscriber location 14, and when disconnect switch 104 is open, no electrical energy should be supplied to subscriber location 14); calculate a match indicator for each phase of the device including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the device matches a same electrical characteristic on a line-side of the device for each phase of the device (Fig. 3, ¶ [0025]: When disconnect switch 104 is closed, electrical energy should be supplied to subscriber location 14, and when disconnect switch 104 is open, no electrical energy should be supplied to subscriber location 14; Fig. 3, ¶ [0030]: A utility may send a command to the meter to open or close the disconnect switch 104. In response to the command, the microprocessor 102 will operate (e.g., energize or de-energize) the disconnect switch 104 to open or close it as commanded. In addition to the information provided by the position sensor 112 and the load-side voltage sensor 110, the microprocessor 102 may also retain in its internal memory an indicator of whether the disconnect switch 104 has been operated to be opened or closed; Examiner interpretation: if disconnect switch 104 is open/closed (i.e. the electrical characteristic on the load-side, don’t match/match the electrical characteristic on the line-side), the indicator (the match indicator) will indicate whether a voltage or current on the line side matches with the load side); and determine a position of the one or more switches based on the received electrical characteristics and the calculated match indicator for each phase of the device (Fig. 3, ¶ [0029]: The position sensor 112 may provide a means for determining the position status of the disconnect switch 104; Examiner interpretation: The position, opened/closed switches 106,108 (the different phases) are determined by position sensor 12.)

	In Re Claim 2, Shuey ‘900 teaches the limitations of claim 1, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of claim 1, wherein the match indicator comprises a true value or a false value for each phase of the device, a true value indicating that a measured load-side voltage of the device matches a measured line-side voltage of the device for each phase of the device (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, this is considered the true value) and a false value indicating that a measured load-side voltage of the device does not match a measure line-side voltage of the device for each phase of the device (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, this is considered the false value.)

	In Re Claim 3, Shuey ‘900 teaches the limitations of claim 2, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of claim 2 further configured to: sum a difference between the line-side voltage and the load-side voltage for each phase (Fig. 3, ¶ [0028]: It should be noted that the microprocessor 102 provides conventional metering functions in addition to abnormal condition detection, such as metering electrical energy consumption and other electrical parameters based on source side current and voltage signals provided by source side current sensor 30 and voltage sensor 32, respectively.; Examiner interpretation: the metering functions is the sum of a difference between the line-side voltage and the load-side voltage); provide the true value if the sum is less than a predetermined threshold match value (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, the line side & load side value are equal, hence the difference is less than a threshold. This is the true value); and provide the false value if the sum exceeds the predetermined threshold match value. (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, the line side & load side value are not equal, hence the difference is greater than a threshold. This is the false value.)

	In Re Claim 9, Shuey ‘900 teaches, a meter for measuring an amount of service provided to a customer, the meter comprising a position sensing module (Fig. 3, ¶ [0024]: FIG. 3 is a schematic of an electrical energy meter 100 in accordance with one embodiment disclosed herein; The meter 100 also comprises a processor 102, such as a microprocessor; Examiner interpretation: processor 102 is the position sensing module, meter 100 is the meter) configured to: receive electrical characteristics associated with one or more switches of the meter over a predetermined period of time (Fig. 3, ¶ [0024]: the meter 100 is disposed between an electrical energy source 8 and an electrical load 14, and it meters electrical energy delivered from source 8 to the load 14 via feeder lines 20 at a subscriber location; Fig. 3, ¶ [0025]: As shown, in this embodiment, the disconnect switch or relay 104 comprises two switches 106,108 --- one for each feeder line; Examiner interpretation: the electrical energy is the electrical characteristics, switches 106,108 are the switches), the one or more switches being configured to connect service to or disconnect service from the customer (Fig. 3, ¶ [0025]: When disconnect switch 104 is closed, electrical energy should be supplied to subscriber location 14, and when disconnect switch 104 is open, no electrical energy should be supplied to subscriber location 14); calculate a match indicator for each phase of the meter including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the meter matches a same electrical characteristic on a line-side of the meter for each phase of the meter (Fig. 3, ¶ [0025]: When disconnect switch 104 is closed, electrical energy should be supplied to subscriber location 14, and when disconnect switch 104 is open, no electrical energy should be supplied to subscriber location 14; Fig. 3, ¶ [0030]: A utility may send a command to the meter to open or close the disconnect switch 104. In response to the command, the microprocessor 102 will operate (e.g., energize or de-energize) the disconnect switch 104 to open or close it as commanded. In addition to the information provided by the position sensor 112 and the load-side voltage sensor 110, the microprocessor 102 may also retain in its internal memory an indicator of whether the disconnect switch 104 has been operated to be opened or closed; Examiner interpretation: if disconnect switch 104 is open/closed (i.e. the electrical characteristic on the load-side, don’t match/match the electrical characteristic on the line-side), the indicator (the match indicator) will indicate whether a voltage or current on the line side matches with the load side); and determine a position of the one or more switches based on the received electrical characteristics and the calculated match indicator for each phase of the meter (Fig. 3, ¶ [0029]: The position sensor 112 may provide a means for determining the position status of the disconnect switch 104; Examiner interpretation: The position, opened/closed switches 106,108 (the different phases) are determined by position sensor 12.)

	In Re Claim 10, Shuey ‘900 teaches the limitations of claim 9, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 9, wherein the match indicator comprises a true value or a false value for each phase of the meter, a true value indicating that a measured load-side voltage of the meter matches a measured line-side voltage of the meter for each phase of the meter (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, this is considered the true value) and a false value indicating that a measured load-side voltage of the meter does not match a measure line-side voltage of the meter for each phase of the meter (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, this is considered the false value.)

	In Re Claim 11, Shuey ‘900 teaches the limitations of claim 10, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 10, wherein the position sensing module is further configured sum a difference between the line-side voltage and the load-side voltage for each phase (Fig. 3, ¶ [0028]: It should be noted that the microprocessor 102 provides conventional metering functions in addition to abnormal condition detection, such as metering electrical energy consumption and other electrical parameters based on source side current and voltage signals provided by source side current sensor 30 and voltage sensor 32, respectively; Examiner interpretation: the metering functions is the sum of a difference between the line-side voltage and the load-side voltage); provide the true value if the sum is less than a predetermined threshold match value (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, the line side & load side value are equal, hence the difference is less than a threshold. This is the true value); and provide the false value if the sum exceeds the predetermined threshold match value  (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, the line side & load side value are not equal, hence the difference is greater than a threshold. This is the false value.)

	In Re Claim 16, Shuey ‘900 teaches, a method for sensing a position of a relay in a device (Fig. 3, ¶ [0001]: The present invention relates generally to electricity metering systems, and, more particularly, to an apparatus and method for determining the open or close status of a meter disconnect switch; Fig. 3, ¶ [0024]: FIG. 3 is a schematic of an electrical energy meter 100 in accordance with one embodiment disclosed herein; The meter 100 also comprises a processor 102, such as a microprocessor; Examiner interpretation: processor 102 is the position sensing module, meter 100 is the device), the method comprising: receiving electrical characteristics associated with one or more switches of a device over a predetermined period of time (Fig. 3, ¶ [0024]: the meter 100 is disposed between an electrical energy source 8 and an electrical load 14, and it meters electrical energy delivered from source 8 to the load 14 via feeder lines 20 at a subscriber location; Fig. 3, ¶ [0025]: As shown, in this embodiment, the disconnect switch or relay 104 comprises two switches 106,108 --- one for each feeder line; Examiner interpretation: the electrical energy is the electrical characteristics, switches 106,108 are the switches), the one or more switches being configured to connect service to or disconnect service from a customer (Fig. 3, ¶ [0025]: When disconnect switch 104 is closed, electrical energy should be supplied to subscriber location 14, and when disconnect switch 104 is open, no electrical energy should be supplied to subscriber location 14); calculating a match indicator for each phase of the device including the one or more switches, the match indicator indicating whether an electrical characteristic on a load-side of the device matches a same electrical characteristic on a line-side of the device for each phase of the device (Fig. 3, ¶ [0025]: When disconnect switch 104 is closed, electrical energy should be supplied to subscriber location 14, and when disconnect switch 104 is open, no electrical energy should be supplied to subscriber location 14; Fig. 3, ¶ [0030]: A utility may send a command to the meter to open or close the disconnect switch 104. In response to the command, the microprocessor 102 will operate (e.g., energize or de-energize) the disconnect switch 104 to open or close it as commanded. In addition to the information provided by the position sensor 112 and the load-side voltage sensor 110, the microprocessor 102 may also retain in its internal memory an indicator of whether the disconnect switch 104 has been operated to be opened or closed; Examiner interpretation: if disconnect switch 104 is open/closed (i.e. the electrical characteristic on the load-side, don’t match/match the electrical characteristic on the line-side), the indicator (the match indicator) will indicate whether a voltage or current on the line side matches with the load side); and determining a position of the one or more switches based on the received electrical characteristics and the calculated match indicator for each phase of the device (Fig. 3, ¶ [0029]: The position sensor 112 may provide a means for determining the position status of the disconnect switch 104; Examiner interpretation: The position, opened/closed switches 106,108 (the different phases) are determined by position sensor 12.)

	In Re Claim 17, Shuey ‘900 teaches the limitations of claim 16, which this claim depends on.
	Shuey ‘900 further teaches, the method of Claim 16, wherein calculating the match comprising calculating a true value or a false value for each phase of the device, a true value indicating that a measured load-side voltage of the device matches a measured line-side voltage of the device for each phase of the device (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, this is considered the true value) and a false value indicating that a measured load-side voltage of the device does not match a measure line-side voltage of the device for each phase of the device (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, this is considered the false value.)

	In Re Claim 18, Shuey ‘900 teaches the limitations of claim 17, which this claim depends on.
	Shuey ‘900 further teaches, the method of Claim 17, wherein calculating the true value or the false value further comprises: summing a difference between the line-side voltage and the load-side voltage for each phase (Fig. 3, ¶ [0028]: It should be noted that the microprocessor 102 provides conventional metering functions in addition to abnormal condition detection, such as metering electrical energy consumption and other electrical parameters based on source side current and voltage signals provided by source side current sensor 30 and voltage sensor 32, respectively.; Examiner interpretation: the metering functions is the sum of a difference between the line-side voltage and the load-side voltage); providing the true value if the sum is less than a predetermined threshold match value (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: when switch 104 is closed (106 & 108 are both phases) and voltage is present on the load side, the line side & load side value are equal, hence the difference is less than a threshold. This is the true value); and providing the false value if the sum exceeds the predetermined threshold match value (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases) and voltage is absent on the load side, the line side & load side value are not equal, hence the difference is greater than a threshold. This is the false value.)

	In Re Claim 21, Shuey ‘900 teaches the limitations of claim 10, which this claim depends on.
	Shuey ‘900 further teaches, the method of Claim 10, further comprising determining a state of the relay based on further parameters associated with the device if it determined that the relay is not open or closed (Fig. 3, ¶ [0028]: It should be noted that the microprocessor 102 provides conventional metering functions in addition to abnormal condition detection, such as metering electrical energy consumption and other electrical parameters based on source side current and voltage signals provided by source side current sensor 30 and voltage sensor 32, respectively; Examiner interpretation: the abnormal condition detection and other electrical parameters are the relay state and further parameters.)

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 4 – 8, 12 – 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Shuey et al (US 02015/0247900 A1) (herein after Shuey ‘900) as applied to claims 1 – 3, 9 – 11, 16 – 18, and 21 above, and further in view of Shuey (US 2008/0258709 A1) (herein after Shuey ‘709.)

	In Re Claim 4, Shuey ‘900 teaches the limitations of claim 2, which this claim depends on.
	Shuey ‘900 fails to teach, the position sensing module of Claim 2, wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured over a period of time for each phase of the device.
	In analogous art, Shuey ‘709 teaches, the position sensing module of Claim 2 (Fig. 1, ¶ [0026]: In an exemplary embodiment the processing circuitry may be a processor 110; Examiner interpretation: processor 110 is the position sensing module), wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured over a period of time for each phase of the device. (Fig. 1, ¶ [0022]: For ease of illustration, all alternating current (AC) voltage values are represented in terms of root mean squared (RMS) values unless otherwise specified.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shuey ‘900 to include the teaching of a position sensing module that receives electrical characteristics comprising receiving root mean square (RMS) currents taught by Shuey ‘709 for the benefit of a position sensing module configured to receive electrical characteristics associated with one or more switches even when a power device is disconnected [Shuey ‘709: [0009] Accordingly, there exists a need in the industry to have a power metering system that can detect the presence of a load side voltage when the power meter is disconnected from the power grid. The load side voltage may be due to the input leads being tapped/cross-tapped to the output leads or possibly from an alternative power source.] 

	In Re Claim 5, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 4, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of Claim 4, wherein the period of time is about one second. (Fig. 3, ¶ [0027]: The microprocessor 102 may sample the voltage signal from the load-side voltage sensor 110 within one second of a meter disconnect operation.)

	In Re Claim 6, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 4, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of Claim 4 further configured to provide an indication that a relay is closed if it a true value is calculated for all phases of the device. (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: switch 104 (the relay) is closed (106 & 108 are both phases) when the line side voltage and load side voltage are equal (true value))

	In Re Claim 7, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 6, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of Claim 6 further configured to: determine if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold  (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases), current does not flow. This is less than the predetermined current threshold); and provide an indication that the relay is open if false values are provided for all phases of the device and it is determined that the RMS currents measured are all less than the predetermined current threshold (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when current does not flow (less than the predetermined current threshold), the line-side voltage and the load side voltage are not equal (false value), this indicates an open relay.)

	In Re Claim 8, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 7, which this claim depends on.
	Shuey ‘900 further teaches, the position sensing module of Claim 7, if it determined that the relay is not open or closed, the position sensing module is further configured to determine a state of the relay based on further parameters associated with the device. (Fig. 3, ¶ [0028]: It should be noted that the microprocessor 102 provides conventional metering functions in addition to abnormal condition detection, such as metering electrical energy consumption and other electrical parameters based on source side current and voltage signals provided by source side current sensor 30 and voltage sensor 32, respectively; Examiner interpretation: the abnormal condition detection and other electrical parameters are the relay state and further parameters.)

	In Re Claim 12, Shuey ‘900 teaches the limitations of claim 10, which this claim depends on.
	Shuey ‘900 fails to teach, the meter of Claim 10, wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured over a period of time for each phase of the meter.
	In analogous art, Shuey ‘709 teaches, the meter of Claim 10 (Fig. 1, ¶ [0026]: In an exemplary embodiment the processing circuitry may be a processor 110; Examiner interpretation: processor 110 is the meter), wherein receiving electrical characteristics comprises receiving root mean square (RMS) currents measured over a period of time for each phase of the meter (Fig. 1, ¶ [0022]: For ease of illustration, all alternating current (AC) voltage values are represented in terms of root mean squared (RMS) values unless otherwise specified.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shuey ‘900 to include the teaching of a position sensing module that receives electrical characteristics comprising receiving root mean square (RMS) currents taught by Shuey ‘709 for the benefit of a position sensing module configured to receive electrical characteristics associated with one or more switches even when a power device is disconnected [Shuey ‘709: [0009] Accordingly, there exists a need in the industry to have a power metering system that can detect the presence of a load side voltage when the power meter is disconnected from the power grid. The load side voltage may be due to the input leads being tapped/cross-tapped to the output leads or possibly from an alternative power source.] 

	In Re Claim 13, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 12, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 12, wherein the position sensing module is further configured to provide an indication that a relay is closed if it a true value is calculated for all phases of the meter (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: switch 104 (the relay) is closed (106 & 108 are both phases) when the line side voltage and load side voltage are equal (true value))

	In Re Claim 14, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 13, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 13, wherein the position sensing module of Claim 6 is further configured to: determine if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases), current does not flow. This is less than the predetermined current threshold); and provide an indication that the relay is open if false values are provided for all phases of the meter and it is determined that the RMS currents measured are all less than the predetermined current threshold  (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when current does not flow (less than the predetermined current threshold), the line-side voltage and the load side voltage are not equal (false value), this indicates an open relay.)

	In Re Claim 15, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 14, which this claim depends on.
	Shuey ‘900 further teaches, the meter of Claim 14, wherein if it determined that the relay is not open or closed, the position sensing module is further configured to determine a state of the relay based on further parameters associated with the meter (Fig. 3, ¶ [0028]: It should be noted that the microprocessor 102 provides conventional metering functions in addition to abnormal condition detection, such as metering electrical energy consumption and other electrical parameters based on source side current and voltage signals provided by source side current sensor 30 and voltage sensor 32, respectively; Examiner interpretation: the abnormal condition detection and other electrical parameters are the relay state and further parameters.)

	In Re Claim 19, Shuey ‘900 teaches the limitations of claim 17, which this claim depends on.
	Shuey ‘900 fails to teach, the method of Claim 17, wherein receiving electrical characteristics further comprises receiving root mean square (RMS) currents measured over a period of time for each phase of the device.
	In analogous art, Shuey ‘709 teaches, the method of Claim 17, wherein receiving electrical characteristics further comprises receiving root mean square (RMS) currents measured over a period of time for each phase of the device (Fig. 1, ¶ [0022]: For ease of illustration, all alternating current (AC) voltage values are represented in terms of root mean squared (RMS) values unless otherwise specified.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Shuey ‘900 to include the method wherein receiving electrical characteristics further comprises receiving root mean square (RMS) currents measured over a period of time for each phase of the device taught by Shuey ‘709 for the benefit of a position sensing module configured to receive electrical characteristics associated with one or more switches even when a power device is disconnected [Shuey ‘709: [0009] Accordingly, there exists a need in the industry to have a power metering system that can detect the presence of a load side voltage when the power meter is disconnected from the power grid. The load side voltage may be due to the input leads being tapped/cross-tapped to the output leads or possibly from an alternative power source.] 

	In Re Claim 20, Shuey ‘900 in view of Shuey ‘709 teaches the limitations of claim 19, which this claim depends on.
	Shuey ‘900 further teaches, the method of Claim 19, wherein the method further comprises: providing an indication that a relay is closed if it a true value is calculated for all phases of the device (Fig. 3, ¶ [0032]: This is also true when information retained in memory of the microprocessor 102 indicates the switch 104 is closed, the position sensor 112 indicates the disconnect switch 104 is closed, and the load-side voltage sensor 110 indicates that there is load-side voltage; Examiner interpretation: switch 104 (the relay) is closed (106 & 108 are both phases) when the line side voltage and load side voltage are equal (true value)); determining if the RMS currents measured over the period of time through each phase is less than a predetermined current threshold (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when switch 104 is open (106 & 108 are both phases), current does not flow. This is less than the predetermined current threshold); and providing an indication that the relay is open if false values are provided for all phases of the device and it is determined that the RMS currents measured are all less than the predetermined current threshold (Fig. 3, ¶ [0032]: In a situation where the microprocessor 102 has retained in its memory an indication that the disconnect switch 104 should be in the open position, the position sensor 112 provides a signal indicating the disconnect switch 104 is in the open position, and the load-side voltage sensor 110 provides a voltage signal indicating that there is no load-side voltage, then the microprocessor determines that no abnormal condition exists; Examiner interpretation: when current does not flow (less than the predetermined current threshold), the line-side voltage and the load side voltage are not equal (false value), this indicates an open relay.)

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. SONDEREGGER (WO 2015/130823 A1) [0015] FIG. 1 is a block diagram showing an example system 100 having meters configured to indicate power diversion by a customer. The power diversion may be a meter bypass, examples of which may include wiring installed by a consumer to route electricity around the meter or a load placed between the customer's meter and the transformer. A central office 102 may utilize one or more networks 104 (e.g., public or private networks, the Internet, cellular communication, etc.) to communicate with a plurality of meters 106-112 (e.g., electric meters to measure consumer consumption of electricity). The meters 106-112 may communicate using radio frequency (RF) or power line communications (PLC) signals 114 or cellular communication. The meters 106- 112 may be organized for communication into a mesh network (shown), a star network, or other configuration. A transformer 116 may provide electrical power by means of shared wiring 118, or individual wiring 132, to a plurality of customers 120-126. The meters 106-112 measure consumption of the power by the customers and create corresponding consumption data. The data is provided to the central office 102 through the network over one or more communication channels.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH O NYAMOGO whose telephone number is (469)295-9276. The examiner can normally be reached 8:00 A to 4:00 P CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUDY NGUYEN can be reached on 571-272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.O.N/
Examiner
Art Unit 2866



/JUDY NGUYEN/Supervisory Patent Examiner, Art Unit 2868